In a coram nobis proceeding, the People appeal from an order of the Supreme Court, Queens County, entered April 9, 1965, which granted defendant’s application only to the extent of ordering a Huntley type hearing to determine the voluntariness of defendant’s confession. Defendant’s coram nobis application is to vacate a judgment of the former County Court, Queens County, rendered March 25, 1954, convicting him of burglary in the third degree and petit larceny, upon a jury trial, and imposing sentence. Appeal dismissed. In our opinion, the order sought to be reviewed is nonappealable (Code Crim. Pro., § 518; People v. Monahan, 21 A D 2d 748). Christ, Acting P. J., Brennan, Hill, Hopkins and Benjamin, JJ., concur.